
	

113 HR 2666 IH: Internet Poker Freedom Act of 2013
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2666
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Barton introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a program for the licensing of Internet
		  poker by States and federally recognized Indian tribes, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Internet Poker Freedom Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Prohibition on Unlicensed Internet Poker and Protections
				for Internet Poker Consumers 
					Sec. 101. Definitions.
					Sec. 102. Prohibition on unlicensed Internet poker.
					Sec. 103. Department of Commerce qualification and oversight of
				Qualified Regulatory Authorities.
					Sec. 104. Licensing by Qualified Regulatory
				Authorities.
					Sec. 105. Enforcement.
					Sec. 106. Compulsive gaming, responsible gaming, and
				self-exclusion program requirements.
					Sec. 107. Prohibitions and restrictions.
					Sec. 108. Safe harbor.
					Sec. 109. Relation to subchapter IV of chapter 53 of title 31,
				United States Code.
					Sec. 110. Cheating and other fraud.
					Sec. 111. Construction and relation to other law.
					Sec. 112. Regulations.
					Sec. 113. Annual reports.
					Sec. 114. Effective date.
					Title II—Strengthening of Unlawful Internet Gambling Enforcement
				Act of 2006
					Sec. 201. Financial transaction providers.
					Sec. 202. List of unlicensed Internet gambling
				enterprises.
					Sec. 203. Regulations.
					Sec. 204. Conforming amendments.
				
			2.FindingsCongress finds the following:
			(1)Since the development of the Internet,
			 online Web sites offering Internet poker have raised numerous policy, consumer
			 protection, and enforcement concerns for Federal, State, and tribal governments
			 as such Web sites are run by operators located in many different countries and
			 have sought to attract customers from the United States.
			(2)The Unlawful
			 Internet Gambling Enforcement Act of 2006 (title VIII of Public Law 109–347;
			 120 Stat. 1952) was intended to aid enforcement efforts against unlawful
			 Internet operators and to limit unlawful Internet gaming involving United
			 States persons. However, that Act has only been partially successful in doing
			 so.
			(3)There is uncertainty about the laws of the
			 United States governing Internet poker, though not about laws governing
			 Internet sports betting. In United States v. DiCristina a Federal District
			 Court for the Eastern District of New York held that poker is a game in which
			 skill is the predominant factor in determining the outcome and that in passing
			 the Illegal Gambling Businesses Act, Congress only intended to criminalize
			 clear games of chance.
			(4)Additional tools
			 to assist law enforcement in the prevention of unlawful Internet gaming
			 activities would be important and beneficial. Maintenance of a list of
			 unlicensed Internet poker enterprises and the owners, operators, and key
			 personnel of such enterprises (as well as entities and related personnel found
			 unsuitable) would aid those law enforcement efforts and would make the Unlawful
			 Internet Gambling Enforcement Act more effective.
			(5)Poker is distinct
			 from the class of games of chance traditionally defined as gambling in that
			 players compete against each other, and not the person or entity hosting the
			 game (sometimes called the house), and that over any significant
			 interval the outcome of a poker game is predominantly determined by the skill
			 of the participants.
			(6)United States consumers would benefit from
			 a program of Internet poker regulation which recognizes the interstate nature
			 of the Internet, but nevertheless preserves the prerogatives of States and
			 federally recognized Indian tribes. Such a system would require strict
			 licensing of Internet poker providers and would require licensee operators
			 to—
				(A)have effective
			 means to prevent minors from playing poker on-line;
				(B)identify and help
			 treat problem gamblers;
				(C)prevent minors and players in
			 non-participating States;
				(D)allow players to
			 self-exclude and limit losses; and
				(E)prevent money
			 laundering.
				(7)Such a program
			 would create a new industry within the United States creating thousands of jobs
			 and substantial revenue for Federal, State, and tribal governments.
			IProhibition on
			 Unlicensed Internet Poker and Protections for Internet Poker Consumers
			 
			101.DefinitionsAs used in this title, the following
			 definitions apply:
				(1)ApplicantThe
			 term applicant means any person who has applied for a license
			 pursuant to this title.
				(2)Bet or
			 wager
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 bet or wager has the meaning given the term in section 5362 of
			 title 31, United States Code.
					(B)ExceptionThe term bet or wager does not
			 include the following:
						(i)Interstate
			 horseracingA bet or wager that is permissible under the
			 Interstate Horseracing Act of 1978 (15 U.S.C. 3001 et seq.).
						(ii)Certain
			 intrastate transactionsPlacing, receiving, or otherwise
			 transmitting a bet or wager—
							(I)as described in
			 subparagraph (B) of section 5362(10) of title 31, United States Code, and
			 clarified by subparagraph (E) of such section; and
							(II)authorized under
			 a license that was issued by a regulatory body of a State or federally
			 recognized Indian tribe on or before the date of enactment of this Act.
							(iii)Intrastate
			 lottery transactionsA bet or wager that is—
							(I)a
			 chance or opportunity to win a lottery or other prize (which opportunity to win
			 is predominantly subject to chance) authorized by a State or federally
			 recognized Indian tribe; and
							(II)a placing,
			 receiving, or transmitting of a bet or wager as described in such subparagraph
			 (B) and clarified by subparagraph (E) of such section 5362(10).
							(iv)Intratribal
			 transactionsPlacing, receiving, or otherwise transmitting a bet
			 or wager as described in subparagraph (C) of such section 5362(10), as
			 clarified by such subparagraph (E).
						(3)Casino
			 gaming
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 casino gaming means the full range of casino gaming activity
			 licensed by regulatory bodies of States or federally recognized Indian tribes
			 that would be qualified as class III gaming under section 4 of the Indian
			 Gaming Regulatory Act (25 U.S.C. 2703), if that Act were applicable to the
			 gaming.
					(B)ExceptionThe
			 term casino gaming does not include lotteries of States or
			 federally recognized Indian tribes.
					(4)Casino gaming
			 facilityThe term
			 casino gaming facility means a facility that provides casino
			 gaming on a riverboat, at a race track, or in another facility that hosts
			 gaming devices in one physical location pursuant to a duly authorized license
			 issued by a gaming regulatory authority of a State or Indian tribe and has not
			 fewer than 500 slot machines.
				(5)CommissionThe
			 term Commission means the National Indian Gaming Commission.
				(6)Gaming
			 device
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 gaming device means any computer-based gambling machine, including
			 slot machines and video lottery terminals that have been approved by a gaming
			 regulatory authority of a State or federally recognized Indian tribe.
					(B)ExceptionsThe term gaming device does
			 not include—
						(i)machines that
			 process bets or wagers for parimutuel betting pools or class II gaming devices
			 qualified under section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703);
			 or
						(ii)a
			 personal computer.
						(7)Independent
			 testing laboratoryThe term
			 independent testing laboratory means a testing laboratory that is
			 accredited by an international accreditation body approved by the Secretary and
			 is not owned or controlled by an Internet gaming facility, an electronic
			 gambling equipment vendor, manufacturer, or retailer, or an Internet gambling
			 operator.
				(8)Indian lands and
			 federally recognized Indian tribeThe terms Indian
			 lands and federally recognized Indian tribe have the
			 meanings given the terms Indian lands and Indian
			 tribes, respectively, in section 4 of the Indian Gaming Regulatory Act
			 (25 U.S.C. 2703).
				(9)InternetThe
			 term Internet has the meaning given the term in section 5362 of
			 title 31, United States Code.
				(10)Internet
			 pokerThe term Internet poker means a poker game,
			 hand, tournament, or other contest of poker offered through the use of an
			 Internet poker facility.
				(11)Internet poker
			 facilityThe term
			 Internet poker facility means an Internet Web site, or similar
			 communications facility in which transmissions may cross State boundaries,
			 through which a bet or wager is initiated, received, or otherwise made, solely
			 with respect to a game, hand, tournament, or other contest of poker, whether
			 transmitted by telephone, Internet, satellite, or other wire or wireless
			 communication facility, service, or medium.
				(12)LicenseeThe
			 term licensee means a person who operates an Internet poker
			 facility under a license issued by a qualified regulatory authority pursuant to
			 this title.
				(13)Operate an
			 Internet poker facilityThe term operate an Internet poker
			 facility means to conduct, direct, manage, own, supervise, or control an
			 Internet poker facility.
				(14)PokerThe term poker means any of
			 several card games commonly known as poker in which players compete against
			 each other, and not against any person, entity, or fellow player hosting the
			 game (sometimes called the house), the outcome of which, over any
			 significant interval, is predominantly determined by the skill of the
			 players.
				(15)Qualified
			 regulatory authorityThe term qualified regulatory
			 authority means—
					(A)a State agency or
			 regulatory body that has been designated as a qualified regulatory authority
			 under section 103(c);
					(B)the designated regulatory authority of a
			 federally recognized Indian tribe authorized to game under the Indian Gaming
			 Regulatory Act and designated as a qualified regulatory authority under section
			 103(c); or
					(C)the Office of
			 Internet Poker Oversight established under section 103(b).
					(16)Qualified card
			 roomThe term qualified card room means a facility
			 that has been licensed by a State or federally recognized Indian tribe to
			 provide at least 175 tables in one physical facility for bets or wagers on
			 poker.
				(17)Remote gaming
			 equipment
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 remote gaming equipment means electronic or other equipment
			 principally used by or on behalf of an operator of an Internet poker facility,
			 including by any significant vendor to such operator, to—
						(i)register a
			 person’s participation in Internet poker and to store information relating
			 thereto;
						(ii)present to
			 persons who are participating or who may participate in Internet poker the game
			 that is to be played;
						(iii)determine all or
			 part of, or the effect of, a result relevant to a game, hand, tournament, or
			 other contest of Internet poker and to store information relating
			 thereto;
						(iv)accept payment
			 with respect to Internet poker from the player; or
						(v)authorize payment
			 of any winnings in respect of Internet poker.
						(B)ExceptionThe
			 term remote gaming equipment does not include the
			 following:
						(i)Equipment used for
			 business continuity, back-up, excess capacity, or other secondary use.
						(ii)A
			 computer which is used by a person to participate in Internet poker unless the
			 computer is provided by or on behalf of the person who is conducting or
			 providing the facilities for the game.
						(iii)Equipment
			 operated in the ordinary course of providing banking, telecommunications, or
			 payment processing services.
						(iv)Such other
			 equipment that provides ancillary services as the Secretary considers
			 appropriate.
						(18)SecretaryThe
			 term Secretary means the Secretary of Commerce.
				(19)Significant
			 vendorThe term significant vendor means a person
			 who—
					(A)on behalf of a
			 licensee, knowingly manages, administers, or controls bets or wagers that are
			 initiated, received, or otherwise made within the United States;
					(B)on behalf of a
			 licensee, knowingly manages, administers, or controls the games with which such
			 bets or wagers are associated;
					(C)on behalf of a
			 licensee, develops, maintains, or operates the software or other system
			 programs or hardware on which the games or the bets or wagers are managed,
			 administered, or controlled;
					(D)provides the
			 trademarks, trade names, service marks, or similar intellectual property under
			 which a licensee identifies its Internet poker facility to its customers in the
			 United States;
					(E)sells, licenses, or otherwise receives
			 compensation for selling or licensing information via a database or customer
			 list on individuals in the United States selected in whole or in part because
			 they made bets or wagers with an Internet gambling facility not licensed either
			 pursuant to this title or by a State or federally recognized Indian tribe as
			 permitted under this title;
					(F)provides any
			 products, services, or assets to a licensee and is paid a percentage of gaming
			 revenue or Internet poker commission fees by the licensee (not including fees
			 to financial institutions and payment providers for facilitating a deposit by a
			 customer); or
					(G)with respect to an
			 applicant, proposes to provide any of the activities, services, or items
			 identified in subparagraphs (A) through (E).
					(20)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, and any commonwealth, territory, or possession of the
			 United States.
				102.Prohibition on
			 unlicensed Internet poker
				(a)Prohibition
					(1)In
			 generalIt shall be unlawful
			 for a person to operate an Internet poker facility without a license in good
			 standing issued to such person by a qualified regulatory authority under this
			 title.
					(2)ExceptionParagraph (1) shall not apply to the
			 operation of an Internet poker facility by a person located outside the United
			 States in which bets or wagers are initiated, received, or otherwise made by
			 individuals located outside the United States.
					(b)Criminal
			 penaltiesAny person who violates this section shall be fined
			 under title 18, United States Code, imprisoned for not more than 5 years, or
			 both.
				103.Department of
			 Commerce qualification and oversight of Qualified Regulatory
			 Authorities
				(a)Commerce
			 responsibilities and powersThe Secretary, in the case of a State, and
			 the Commission, in the case of a federally recognized Indian tribe, shall have
			 responsibility and authority for the following activities:
					(1)Reviewing and
			 qualifying regulatory authorities to issue licenses under this title.
					(2)Exercising
			 oversight over qualified regulatory authorities to ensure that such
			 authorities—
						(A)comply with the
			 requirements of this title; and
						(B)carry out their
			 regulatory and enforcement functions under this title with appropriate
			 diligence.
						(3)Investigating and
			 taking appropriate remedial action with respect to any qualified regulatory
			 authority.
					(4)Prescribing such
			 regulations as may be necessary to administer and enforce the provisions of
			 this title.
					(b)Office of
			 Internet Poker Oversight
					(1)EstablishmentThe Secretary shall establish an office in
			 the Department of Commerce to be known as the Office of Internet Poker
			 Oversight (in this subsection referred to as the office) to
			 exercise the functions of the Secretary set out in this title.
					(2)Director and
			 delegation of authorityThe Secretary shall appoint a Director of
			 the office from among individuals who have demonstrated experience and
			 expertise in regulating gaming activities and may delegate to the Director any
			 authority, duty, or responsibility conferred upon the Secretary by this
			 title.
					(c)Designation of
			 qualified regulatory authorities
					(1)Qualification of
			 regulatory authoritiesThe
			 Secretary, in the case of a State, or the Commission, in the case of a
			 federally recognized Indian tribe, shall qualify any regulatory authority that
			 is designated to the Secretary or the Commission by a State or federally
			 recognized Indian tribe, respectively, that wishes to participate in the
			 licensing program to carry out the licensing and other functions under this
			 title if the Secretary, in the case of a State, or the Commission, in the case
			 of a federally recognized Indian tribe, determines that such regulatory
			 authority meets the minimum standards for qualification prescribed under
			 paragraph (2).
					(2)Minimum
			 standards for qualified regulatory authoritiesThe Secretary, in consultation with the
			 National Indian Gaming Commission, shall prescribe minimum standards for
			 qualifying a qualified regulatory authority under this subsection, including
			 minimum standards—
						(A)relating to the
			 size and qualification of staff of the regulatory authority to ensure a
			 sufficient number of enforcement agents with experience in gaming regulatory
			 enforcement areas to discharge its intended functions and that the applicant
			 have the sophistication and resources necessary to evaluate issues unique to
			 the Internet environment;
						(B)relating to the
			 length of time the applicant has regulated other forms of gaming to ensure
			 designations of only those applicants that have a history of demonstrated
			 regulatory enforcement and oversight commensurate with the responsibilities
			 imposed under this title;
						(C)for assessing the
			 applicant’s experience and willingness to work with Federal authorities,
			 including the Financial Crimes Enforcement Network;
						(D)prohibiting
			 conflicts of interest to ensure that qualified regulatory authorities are not
			 controlled, directly or indirectly, by persons that have any significant
			 ownership interest in entities regulated under this title;
						(E)for the capacity
			 and experience of a qualified regulatory authority in conducting rigorous
			 suitability reviews;
						(F)for the
			 enforcement and regulatory authorities provided to the applicant under the law
			 of the applicable State or federally recognized Indian tribe, including
			 investigative authority, authority to impose requirements on licensees, and
			 authority to impose civil or other penalties; and
						(G)the Secretary, in consultation with the
			 Commission considers relevant to the ability of a regulatory authority to serve
			 as an effective qualified regulatory authority.
						(3)Withdrawal of
			 qualification
						(A)In
			 generalBeginning on the date
			 that is 1 year after the date on which the Secretary prescribes final
			 regulations under this title, the Secretary, in the case of a State, or the
			 Commission, in the case of a federally recognized Indian tribe, may, after
			 providing 60 days notice to a qualified regulatory authority, withdraw the
			 qualification of such regulatory authority under this section if the Secretary
			 or Commission, respectively, determines that the regulatory authority is not in
			 compliance with the minimum standards established under paragraph (2) or other
			 requirements of this title.
						(B)Opportunity to
			 complyThe Secretary, in the
			 case of a State, or the Commission, in the case of a federally recognized
			 Indian tribe, may provide a qualified regulatory authority who receives notice
			 under subparagraph (A) with an opportunity to come into compliance for a period
			 of not more than 180 days. The Secretary, in the case of a State, or the
			 Commission, in the case of a federally recognized Indian tribe, may extend such
			 period by not more than 180 additional days if the qualified regulatory
			 authority has made substantial progress toward compliance as of the expiration
			 of the first 180-day period.
						(C)Effect of
			 noticeA qualified regulatory
			 authority that receives notice under subparagraph (A) may not issue any new
			 licenses under this title until the Secretary, in the case of a State, or the
			 Commission, in the case of a federally recognized Indian tribe, determines that
			 the qualified regulatory authority is in compliance with the requirements of
			 this title and regulations prescribed thereunder.
						(D)Right to
			 appealA qualified regulatory
			 authority that has had its qualification withdrawn under this paragraph may
			 appeal to the United States District Court for the District of Columbia that
			 such withdrawal was an abuse of discretion.
						(4)Action upon
			 withdrawal of qualification
						(A)In
			 generalExcept as provided in
			 subparagraph (B), not later than 30 days after the date on which the Secretary,
			 in the case of a State, or the Commission, in the case of a federally
			 recognized Indian tribe, withdraws the qualification of a qualified regulatory
			 authority under paragraph (3), each person with a license issued by the
			 qualified regulatory authority shall—
							(i)(I)cease offering,
			 accepting, and providing services with respect to bets or wagers from persons
			 located in the United States under such license; and
								(II)return all customer deposits or place
			 those sums the return of which to United States customers is not feasible due
			 to change in customer address, bank details, or similar difficulty, in escrow
			 in an account with a financial institution in the United States for safekeeping
			 and orderly disposition by the Secretary; or
								(ii)apply for a new
			 license from a different qualified regulatory authority.
							(B)Interim
			 operationIf a person applies for a new license under clause (ii)
			 of subparagraph (A), the person may continue the activities described in clause
			 (i)(I) of such subparagraph until final action is taken on the license
			 application by the qualified regulatory authority.
						(C)Interim
			 regulatory oversightUntil
			 final action is taken under subparagraph (B) with respect to a person, the
			 Secretary, in the case of a State, or the Commission, in the case of a
			 federally recognized Indian tribe, shall have enforcement and regulatory
			 authority over the licensed activities of such person.
						(d)Oversight of
			 qualified regulatory authoritiesThe Secretary, in the case of a State, or
			 the Commission, in the case of a federally recognized Indian tribe, may
			 investigate and take such action as the Secretary considers appropriate with
			 respect to any qualified regulatory authority that appears, based upon the
			 Secretary’s or Commission’s own inquiry or based upon credible information
			 provided by other persons, including licensees or law enforcement officials, to
			 be deficient or substantially less rigorous than other qualified regulatory
			 authorities in the discharge of its responsibilities under this title.
				(e)Consultation
			 with federally recognized Indian tribesIn implementing this title, the Secretary
			 and the Commission shall conduct meaningful consultation with federally
			 recognized Indian tribes regarding all aspects of this title which affect
			 federally recognized Indian tribes.
				104.Licensing by
			 Qualified Regulatory Authorities
				(a)Internet poker
			 facility licensing program
					(1)Authority to
			 operate Internet poker facility under valid licenseNotwithstanding any other provision of law
			 and subject to the provisions of this title, a licensee may accept a bet or
			 wager with respect to Internet poker from an individual located in the United
			 States and may offer related services so long as the license of the licensee
			 issued under this title remains in good standing.
					(2)Significant
			 vendorsIf a person seeks a
			 certificate of suitability from a qualified regulatory authority to provide
			 services to a licensee or applicant as a significant vendor with respect to an
			 Internet poker facility, such person shall not be required to obtain a license
			 under this title to provide such services with respect to that Internet poker
			 facility.
					(3)Prohibitions
			 imposed by States or federally recognized Indian tribes
						(A)Action by a
			 StateNo licensee may engage,
			 under any license issued under this title, in the operation of an Internet
			 poker facility that knowingly accepts bets or wagers initiated by persons who
			 reside in any State which provides notice that it will prohibit such bets or
			 wagers, if the Governor or other chief executive officer of such State informs
			 the Secretary of such prohibition in a letter that identifies the nature and
			 extent of such prohibition.
						(B)Changes to State
			 prohibitionsThe
			 establishment, repeal, or amendment by a State of any prohibition described in
			 subparagraph (A) shall apply, for purposes of this title, beginning on the day
			 that occurs after the end of the 60-day period beginning on the later
			 of—
							(i)the date a notice
			 of such establishment, repeal, or amendment is provided by the Governor or
			 other chief executive officer of such State in writing to the Secretary;
			 or
							(ii)the effective
			 date of such establishment, repeal, or amendment.
							(C)Application of
			 State action to tribal lands of federally recognized Indian
			 tribesAny State prohibition
			 described in subparagraph (A) shall not apply to the acceptance by a licensee
			 of bets or wagers from persons located within the tribal lands of a federally
			 recognized Indian tribe that—
							(i)has itself not
			 opted out pursuant to subsection (b); or
							(ii)would be entitled
			 pursuant to other applicable law to permit such bets or wagers to be initiated
			 and received within its territory without use of the Internet.
							(D)Actions by a
			 federally recognized Indian tribeNo Internet poker licensee knowingly may
			 accept a bet or wager from a person located in the tribal lands of any
			 federally recognized Indian tribe which prohibits such gambling activities or
			 other contests if the principal chief or other chief executive officer of such
			 federally recognized Indian tribe informs the Secretary of such prohibition in
			 a letter that identifies the nature and extent of such prohibition.
						(E)Changes to State
			 and federally recognized Indian tribe prohibitionsThe
			 establishment, repeal, or amendment by any federally recognized Indian tribe of
			 any prohibition referred to in subparagraph (D) shall apply, for purposes of
			 this title, beginning on the day that occurs after the end of the 60-day period
			 beginning on the later of—
							(i)the date a notice
			 of such establishment, repeal, or amendment is provided by the principal chief
			 or other chief executive officer of such federally recognized Indian tribe in
			 writing to the Secretary; or
							(ii)the effective
			 date of such establishment, repeal, or amendment.
							(F)Notification and
			 Enforcement of State and Tribe prohibitions
							(i)Notification and
			 measures to ensure complianceThe Secretary shall notify all licensees
			 and applicants of all States and federally recognized Indian tribes that have
			 provided notice pursuant to subparagraph (A)(ii) or (C)(ii), as the case may
			 be, promptly upon receipt of such notice and in no event fewer than 30 days
			 before the effective date of such notice. The Secretary shall take effective
			 measures to ensure that any licensee under this subchapter, as a condition of
			 the license, complies with any limitation or prohibition imposed by any State
			 or federally recognized Indian tribe to which the licensee is subject.
							(ii)ViolationsA violation of subparagraph (A) or (C)
			 shall be a violation of this title enforceable under section 105.
							(b)Application for
			 license
					(1)ApplicationExcept as provided in subparagraph (B), a
			 person seeking to operate an Internet poker facility under this title shall
			 submit to the qualified regulatory authority of the State or federally
			 recognized Indian tribe where servers for such Internet poker facility are
			 located or will be located an application for a license at such time, in such
			 form, and in such manner as the qualified regulatory authority considers
			 appropriate, including at a minimum the following:
						(A)Complete financial
			 information about the applicant.
						(B)Documentation
			 showing the organization of the applicant and all related businesses and
			 affiliates.
						(C)The criminal and
			 financial history of—
							(i)the
			 applicant;
							(ii)each of the
			 senior executives and directors of the applicant;
							(iii)any other person
			 who is in control of the applicant; and
							(iv)such other
			 persons as the qualified regulatory authority considers appropriate.
							(D)Such other
			 information as may be necessary for the suitability analysis required under
			 subsection (c).
						(E)Disclosure of all
			 other applications for licenses previously or simultaneously submitted under
			 this paragraph to other qualified regulatory authorities and whether those
			 applications are pending, were granted, or were denied.
						(F)A detailed
			 description of the applicant's plan for complying with all applicable
			 requirements and regulations prescribed pursuant to this title.
						(G)A certification by
			 the applicant that the applicant agrees to be subject to—
							(i)jurisdiction in
			 Federal courts and in the courts of the State or federally recognized Indian
			 tribe of the qualified regulatory authority to which the applicant has applied;
			 and
							(ii)all
			 applicable provisions of Federal law.
							(2)Notice to the
			 SecretaryEach qualified regulatory authority shall report all
			 applicants for licensure and the dispositions of their applications to the
			 Secretary promptly upon disposition of each application or in such intervals as
			 the Secretary may prescribe. Such report shall include such information or
			 documentation as the Secretary may require.
					(c)Standards for
			 license issuance; suitability qualifications and disqualification
			 standards
					(1)Suitability for
			 licensingNo applicant shall
			 be eligible to obtain a license under this title unless a qualified regulatory
			 authority, with whom the applicant has filed an application for a license, has
			 determined, upon completion of a background check and investigation, that the
			 applicant, any person deemed to be in control of the applicant, all significant
			 vendors of the applicant, and any other person determined by the qualified
			 regulatory authority as having significant influence on the applicant are
			 suitable for licensing or for receiving a certificate of suitability as
			 applicable.
					(2)Investigation
						(A)Determination of
			 suitabilityPrior to issuing a license under this section, a
			 qualified regulatory authority shall conduct the investigation and analysis
			 described in paragraph (1) to determine whether the applicant or person—
							(i)is a
			 person of good character, honesty, and integrity;
							(ii)is
			 a person whose prior activities, criminal record, if any, reputation, habits,
			 and associations do not—
								(I)pose a threat to
			 the public interest or to the effective regulation and control of Internet
			 poker facilities; or
								(II)create or enhance
			 the dangers of unsuitable, unfair, or illegal practices, methods, and
			 activities in the conduct of Internet poker facilities or the carrying on of
			 the business and financial arrangements incidental to such facilities;
								(iii)is
			 capable of and likely to conduct the activities for which the applicant is
			 licensed or receives a certificate of suitability in accordance with the
			 provisions of this title, any regulations prescribed under this title, and all
			 other applicable laws;
							(iv)with respect to
			 applicants, has or guarantees acquisition of adequate business competence and
			 experience in the operation of casino gaming facilities or Internet poker
			 facilities;
							(v)with
			 respect to applicants, has or will obtain sufficient financing for the nature
			 of the proposed operation and from a source that the qualified regulatory
			 authority has not found unsuitable under the criteria established under
			 subparagraph (B); and
							(vi)has
			 disclosed to the qualified regulatory authority all known affiliations or
			 relationships, whether direct or indirect.
							(B)UnsuitableAn
			 applicant or any other person may not be determined to be suitable under this
			 subsection if the applicant or such person—
							(i)has
			 failed to provide information and documentation material to a determination of
			 suitability for licensing under paragraph (1);
							(ii)has
			 supplied information which is untrue or misleading as to a material fact
			 pertaining to any such determination;
							(iii)has been
			 convicted of an offense that is punishable by imprisonment of more than 1
			 year;
							(iv)is
			 delinquent in the payment of any applicable Federal or State tax, tax penalty,
			 addition to tax, or interest owed to a jurisdiction in which the applicant or
			 person operates or does business, unless such payment has been extended or is
			 the subject of a pending judicial or administrative dispute;
							(v)has
			 not certified in writing that the person submits to personal jurisdiction in
			 the United States; or
							(vi)fails to comply
			 with such other standard as the applicable qualified regulatory authority
			 considers appropriate.
							(C)Ineligibility
			 due to prior engagement in unlawful Internet poker
							(i)No applicant nor any other person may be
			 eligible for a license or certificate of suitability under this section if such
			 applicant or person has been convicted of accepting bets or wagers from any
			 other person through an Internet poker facility in felony violation of Federal
			 or State law. The ineligibility of an applicant or other person under this
			 subparagraph shall terminate on the date that is 5 years after the date on
			 which the first license is issued under this section.
							(ii)No applicant or person who has purchased
			 the assets of a person described in clause (i) subsequent to the enactment of
			 this Act shall be eligible for a license or certificate of suitability under
			 this section until the date that is 5 years after the date on which the first
			 license is issued.
							(3)Ongoing
			 requirementA licensee (and any other person who is required to
			 be determined to be suitable for licensing in connection with such licensee)
			 shall meet the standards necessary to be suitable for licensing or to receive a
			 certificate of suitability, as the case may be, throughout the term of the
			 license.
					(4)Certificate of
			 suitability for significant vendors
						(A)In
			 generalIf a qualifying body determines under paragraph (1) that
			 a significant vendor of an applicant is suitable under such paragraph, the
			 qualifying body shall issue a certificate to such vendor that certifies the
			 suitability of such vendor.
						(B)Revocation of
			 certificateA qualified regulatory authority that issues a
			 certificate to a significant vendor under subparagraph (A) shall revoke the
			 certificate if at any time the significant vendor no longer meets the standards
			 necessary for a determination of suitability.
						(C)Certificates
			 issued by other qualified regulatory authorityA qualified
			 regulatory authority may, but need not, accept a certificate issued to a
			 significant vendor by another qualified regulatory authority as evidence of the
			 suitability of the significant vendor.
						(5)Other
			 vendors
						(A)NoticeA
			 licensee shall promptly notify the qualified regulatory authority that issued
			 the license to the licensee of all persons that are not significant vendors
			 that—
							(i)direct, provide,
			 or solicit customers to or for the licensee’s Internet poker facility, or
			 materially assist in any of those tasks, in return for a commission or other
			 fee;
							(ii)hold themselves
			 out to the public as offering bets or wagers on licensee’s behalf;
							(iii)offer bets or
			 wagers under their own names or brands but using and relying on licensee’s
			 Internet poker facilities;
							(iv)license
			 trademarks, trade names, service marks, or other similar intellectual property
			 to the licensee; or
							(v)own
			 a substantial interest in or control a person described in clause (i), (ii),
			 (iii), or (iv).
							(B)Suitability of
			 other vendors and personsA qualified regulatory authority that
			 reviews an application of an applicant for a license or issues a license to a
			 licensee may, at the sole discretion of the qualified regulatory authority and
			 on a case-by-case basis, require as a condition of such license that a person
			 meet suitability requirements under paragraph (1) if the person—
							(i)is
			 described in subparagraph (A) with respect to the applicant or licensee;
							(ii)provides services
			 to an applicant or licensee and the qualified regulatory authority determines
			 that with respect to such services, there is a substantial risk of
			 circumvention of the suitability requirements applicable to significant
			 vendors; or
							(iii)is
			 associated with the applicant or licensee or one of the significant vendors of
			 the applicant or licensee and the qualified regulatory authority determines
			 such person may pose a threat to the integrity of Internet poker facilities
			 operated by the applicant or licensee.
							(C)InformationA
			 qualified regulatory authority may require such information from an applicant,
			 licensee, significant vendor or other person identified in this paragraph as
			 the qualified regulatory authority considers necessary to carry out this
			 paragraph.
						(6)Enforcement
			 actions
						(A)In
			 generalIf the Secretary or the qualified regulatory authority
			 that issued a license to a licensee finds that the licensee, or any other
			 person that is subject to a required determination of suitability in connection
			 with such licensee, fails to meet the suitability requirements of this
			 subsection at any time during the tenure of the license, the Secretary or the
			 qualified regulatory authority may take action to protect the public interest,
			 including, if the Secretary or qualified regulatory authority considers
			 necessary, the suspension or termination of the license.
						(B)Imposition of
			 conditions including removal of partiesNotwithstanding a
			 determination under subparagraph (A), the Secretary or the qualified regulatory
			 authority that issued a license to a licensee may allow the licensee to
			 continue engaging in licensed activities by imposing conditions on the person
			 to which subparagraph (A) is applicable under penalty of revocation or
			 suspension of a license or certificate of suitability, including—
							(i)the
			 identification of any person determined to be unsuitable; and
							(ii)the
			 establishment of appropriate safeguards to ensure such person is excluded from
			 any management or involvement in operation of the licensed activities.
							(7)Administrative
			 provisions
						(A)Background check
			 and investigationEach qualified regulatory authority shall
			 establish standards and procedures for conducting background checks and
			 investigations for purposes of this subsection.
						(B)PrivilegeAny
			 written or oral statement made in the course of an official proceeding of the
			 Secretary or a qualified regulatory authority, by any member thereof, or any
			 witness testifying under oath which is relevant to the purpose of the
			 proceeding and relates to the review of an application for a license under this
			 title, is privileged and shall not give rise to liability for defamation or
			 relief in any civil action.
						(C)Additional
			 privilegeNotwithstanding section 552 of title 5, United States
			 Code, or any other Federal, State, or tribal law to the contrary, any
			 communication or document of an applicant, licensee, significant vendor, or
			 affiliate thereof, which is made or transmitted pursuant to this title to the
			 Secretary or a qualified regulatory authority or any of their agents or
			 employees, except information that is already public, shall be privileged and
			 shall not be disclosed by the Secretary or the qualified regulatory authority
			 without the prior written consent of the applicant, licensee, significant
			 vendor, or affiliate thereof (as applicable), or pursuant to a lawful court
			 order, grand jury subpoena, or similar procedure. To the extent practicable,
			 the Secretary or qualified regulatory authority shall provide timely notice of
			 the proceedings to the applicant, licensee, significant vendor, or affiliate
			 thereof (as applicable).
						(D)Preservation of
			 privilege recognized under other provisions of lawAny privilege
			 recognized under any other applicable provision of Federal, State, or tribal
			 law, including attorney-client, physician-patient, and accountant-client
			 privileges, shall not be waived or lost because a document or communication
			 otherwise protected by the privilege is disclosed to the Secretary or a
			 qualified regulatory authority.
						(E)ConfidentialityAny
			 communication or document, except information that is already public, shall be
			 treated as confidential and may not be disclosed, in whole or part, by the
			 Secretary or a qualified regulatory authority without a lawful court order or
			 as otherwise expressly required by law, if the communication or document
			 is—
							(i)required by the
			 Secretary or qualified regulatory authority to be disclosed by the applicant,
			 licensee, or significant vendor, including applications, financial or earnings
			 information, and criminal records, whether of the applicant or licensee or of
			 any affiliate, employee, officer, director, or significant vendor thereof, or
			 of any other third party; or
							(ii)prepared or
			 obtained by an agent or employee of the Secretary or qualified regulatory
			 authority that contains information described in clause (i).
							(d)Additional
			 requirements for a licenseIn order to obtain a license under
			 this section, an Internet poker facility shall demonstrate to the qualified
			 regulatory authority that such facility maintains appropriate safeguards and
			 mechanisms, in accordance with standards established by the qualified
			 regulatory authority, including appropriate safeguards and mechanism to—
					(1)ensure, to a
			 reasonable degree of certainty, that the individual placing a bet or wager is
			 not less than 21 years of age;
					(2)ensure, to a
			 reasonable degree of certainty, that the individual placing a bet or wager is
			 physically located in a jurisdiction that has not prohibited such bets or
			 wagers at the time the bet or wager is placed;
					(3)ensure, to a
			 reasonable degree of certainty, that all taxes relating to Internet poker from
			 persons engaged in bets or wagers relating to such Internet poker are collected
			 or reported, as required by law, at the time of any payment of proceeds of such
			 bets or wagers;
					(4)ensure that all
			 taxes relating to the operation of an Internet poker facility from any licensee
			 are collected and disbursed as required by law and that adequate records to
			 enable later audit or verification are maintained;
					(5)prevent, to a
			 reasonable degree of certainty, fraud, money laundering, and terrorist
			 financing;
					(6)ensure, to a
			 reasonable degree of certainty, compliance with the requirements of section
			 106;
					(7)protect, to a
			 reasonable degree of certainty, the privacy and online security of any person
			 engaged in bets or wagers with the licensee’s Internet poker facility;
					(8)ensure that any
			 user fee required under subsection (e) is paid to the qualified regulatory
			 authority;
					(9)ensure, to a
			 reasonable degree of certainty, that Internet poker games are fair and honest,
			 and to prevent, to a reasonable degree of certainty, cheating, including
			 collusion, and use of cheating devices, including use of software programs
			 (sometimes referred to as bots) that make bets or wagers according
			 to algorithms; and
					(10)such other mechanisms and safeguards as the
			 qualified regulatory authority shall require, including independent testing of
			 hardware, software, communication equipment, and other necessary devices to
			 ensure the integrity, accountability, randomness of play and security of the
			 network.
					(e)Fees for
			 administrative expenses
					(1)User
			 fees
						(A)In
			 generalThe cost of administering this title with respect to each
			 applicant, licensee, and significant vendor, including the cost of any review
			 or examination of a licensee or its significant vendors to ensure compliance
			 with the terms of the license and this title, shall be assessed by the
			 qualified regulatory authority receiving an application or issuing a license
			 against the applicant, licensee, or significant vendor, as the case may be, by
			 written notice in an amount that the qualified regulatory authority determines
			 is necessary to—
							(i)meet the qualified
			 regulatory authority's expenses in carrying out such administration, review, or
			 examination; and
							(ii)to cover the qualified regulatory
			 authority’s share of the amount determined by the Secretary under paragraph (3)
			 to cover the expenses incurred by the Secretary in carrying out the provisions
			 of this title.
							(B)Expenses for
			 review or examinationExpenses that are attributable to review or
			 examination of a particular applicant, licensee, or significant vendor shall be
			 assessed under subparagraph (A) against that applicant, licensee, or
			 significant vendor.
						(C)Expenses for
			 general administrationExpenses for general administration shall
			 be assessed against all licensees equally.
						(D)Disposition of
			 user feesAmounts assessed by a qualified regulatory authority as
			 user fees under this paragraph shall—
							(i)be remitted to the Secretary, in the amount
			 of that State’s or federally recognized Indian tribe’s share as determined
			 under paragraph (3) for deposit in the Treasury in accordance with subparagraph
			 (B) of such paragraph; and
							(ii)(I)be available to the
			 qualified regulatory authority to cover expenses incurred by the qualified
			 regulatory authority in carrying out the provisions of this title; and
								(II)not be construed to be Government funds
			 or appropriated monies, or subject to apportionment for the purposes of any
			 other provision of law.
								(E)Collection
							(i)ReferralIf
			 a licensee or significant vendor fails to pay a user fee to a qualified
			 regulatory authority under this paragraph after the assessment of the fee has
			 become final—
								(I)the qualified regulatory authority may
			 recover the amount assessed by action in any State or tribal court in the
			 jurisdiction of the qualified regulatory authority, or in any appropriate
			 United States district court, along with any costs of collection and attorney
			 fees; and
								(II)such failure may
			 be grounds for denial of an application for a license under this title or
			 revocation of a license or certificate of suitability under this title.
								(ii)Assessment
			 reviewableIn any civil action under clause (i), a court may
			 review the validity and adjust the amount of the user fees.
							(F)User fees of
			 significant vendors may be paid by applicants and licenseesA
			 user fee assessed against a significant vendor may be paid by an applicant or
			 licensee on behalf of the significant vendor.
						(2)Direct and
			 exclusive obligation of licenseeWith respect to a licensee, a
			 user fee shall be the direct and exclusive obligation of the licensee and may
			 not be deducted from amounts available as deposits to any person placing a bet
			 or wager with the licensee.
					(3)User fees
			 established by Secretary
						(A)In
			 generalThe Secretary shall determine the funding requirements
			 necessary to meet the Secretary’s cost of administering this title and notify
			 each qualified regulatory authority of its proportional share to be collected
			 by such regulatory authority under paragraph (1)(A).
						(B)Disposition of
			 user feesAmounts remitted to the Secretary under paragraph
			 (1)(D)(i) shall—
							(i)be deposited into
			 a separate account in the Treasury to be known as the Internet Poker
			 Oversight Fund; and
							(ii)be
			 available to the Secretary in such amounts, subject to appropriations, to cover
			 expenses incurred by the Secretary in carrying out the provisions of this
			 title.
							(f)Approval of
			 license
					(1)In
			 generalA qualified regulatory authority may issue licenses under
			 this title for the operation of an Internet poker facility to any applicant
			 that—
						(A)owns or controls a
			 company that operates a casino gaming facility or qualified card room and owned
			 or controlled such facility or card room on the date that is 10 days before the
			 date of enactment of this Act;
						(B)for the duration
			 of the 5-year period ending on the date on which the applicant submits an
			 application under subsection (b)(1), owned or controlled a casino gaming
			 facility or qualified card room;
						(C)is owned or
			 controlled by a person who—
							(i)owns or controls a
			 company that operates a casino gaming facility or qualified card room and owned
			 or controlled such facility or card room on the date that is 10 days before the
			 date of enactment of this Act; or
							(ii)for the duration
			 of the 5-year period ending on the date on which the applicant submits an
			 application under subsection (b)(1), owned or controlled a casino gaming
			 facility or qualified card room;
							(D)for the duration
			 of the 5-year period ending on the date on which the applicant submits an
			 application under subsection (b)(1), under license issued by a State or
			 federally recognized Indian tribe manufactured and supplied to casino gaming
			 facilities with not fewer than 500 slot machines; and
						(E)meets other
			 criteria established by the Secretary or by the qualified regulatory authority
			 under this title.
						(2)Expansion of
			 licensees only if no risk to publicBeginning on the date that is
			 2 years after the date of first issuance specified in section 115(b), the
			 Secretary may, by rule, authorize the issuance of licenses to applicants other
			 than those described in paragraph (1) if the Secretary determines, after
			 providing the public with notice and an opportunity to comment, that such
			 authorization will not significantly increase the risk that the standards
			 described in subsection (d) will not be satisfied by licensees.
					(3)Authority of
			 Secretary to revoke licensesNotwithstanding any certificate of
			 suitability or license issued by a qualified regulatory authority, the
			 Secretary may suspend or revoke such certificate or license if the Secretary
			 has reason to believe that the recipient does not meet the suitability
			 requirements established under subsection (c) or, as applicable, any other
			 requirement imposed on a licensee under this title. The Secretary may not
			 overturn a decision by a qualified regulatory authority to deny or to terminate
			 a license or to deny or revoke a certificate of suitability.
					(4)Conflicts
			 between qualified regulatory authoritiesIf a qualified
			 regulatory authority denies a license, terminates a license, denies a
			 certificate of suitability, or revokes a certificate of suitability to a person
			 and within 12 months of such denial, termination, or revocation another
			 qualified regulatory authority grants such person a license or certificate of
			 suitability, the Secretary shall—
						(A)commence a review
			 of such license or certificate of suitability; and
						(B)not later than 90
			 days after such commencement, determine whether to act under paragraph
			 (3).
						(5)Control
			 definedIn this subsection, the term control means,
			 with respect to a person, the possession, directly or indirectly, of the power
			 to direct or influence the direction of the management or policies of the
			 person, whether through the ownership of voting securities, through a
			 management, executive officer, or board position, by shareholders or similar
			 agreement, or otherwise.
					(g)Location of
			 remote gaming equipmentA
			 licensee shall maintain its remote gaming equipment within the territory of the
			 United States throughout the term of its license. A qualified regulatory
			 authority shall require applicants that seek a license from such qualified
			 regulatory authority to locate that equipment within the territory of the State
			 or on the Indian land of the tribe of the qualified regulatory
			 authority.
				(h)License is a
			 privilege not a rightA decision by a qualified regulatory
			 authority not to grant a person a license or certificate of suitability, or to
			 terminate a license, or revoke a certificate of suitability, is not reviewable
			 under Federal law or the law of any jurisdiction other than the jurisdiction of
			 the qualified regulatory authority. The State or federally recognized Indian
			 tribe of the jurisdiction of the qualified regulatory authority may, but need
			 not, provide an opportunity to appeal.
				(i)Term, renewal,
			 and transfer of license
					(1)TermAny
			 license issued under this title shall be issued for a 5-year term beginning on
			 the date of issuance. A license may be renewed in accordance with requirements
			 prescribed by the qualified regulatory authority that issued the license under
			 this title.
					(2)TransferA
			 transfer of a license, change of control of a licensee, or change in
			 significant vendor shall require prior approval by the qualified regulatory
			 authority that issued the license. The qualified regulatory authority shall at
			 a minimum ensure the suitability requirements of subsection (c) continue to be
			 satisfied before approving any such transfer or change.
					(j)Administrative
			 provisions
					(1)Determination of
			 Internet poker
						(A)Initial
			 determination by qualified regulatory authorityA determination
			 of whether a game, hand, tournament, or other contest of a licensee is Internet
			 poker shall be made in the first instance by the qualified regulatory authority
			 that issued the license to such licensee under this title.
						(B)Challenges
							(i)Challenge made
			 with SecretaryA licensee or qualified regulatory authority may
			 file a challenge with the Secretary regarding any determination of the
			 qualified regulatory authority under subparagraph (A) that a game, hand,
			 tournament, or other contest of another licensee is Internet poker.
							(ii)Determination
			 made by Secretary within 30 daysIf a challenge is made under
			 clause (i), the Secretary shall make a determination of whether the game, hand,
			 tournament, or other contest is Internet poker not later than 30 days after the
			 date on which the challenge is made.
							(iii)Operation
			 until determinationA licensee that offers a game, hand,
			 tournament, or other contest that is challenged under clause (i) may continue
			 to offer such game, hand, tournament, or other contest until the Secretary
			 makes a determination under clause (ii).
							(C)AppealsNot
			 later than 30 days after the date on which the Secretary makes a determination
			 under subparagraph (B)(iii), a licensee or a qualified regulatory authority may
			 appeal such determination to the United States District Court for the District
			 of Columbia. Such court shall set aside the Secretary’s determination if the
			 court determines that the Secretary's determination was—
							(i)arbitrary,
			 capricious, an abuse of discretion, or otherwise not consistent with law;
			 or
							(ii)without
			 observance of procedure required by law.
							(2)Challenges under
			 State or federally recognized Indian tribal lawExcept as
			 provided in paragraph (1) and unless otherwise specifically provided in this
			 title, actions taken by a qualified regulatory authority may be challenged by
			 applicants and licensees only as permitted under the law of the State or
			 federally recognized Indian tribe in which the qualified regulatory authority
			 is located.
					(3)Summons
						(A)In
			 generalThe Secretary may issue a summons with respect to an
			 applicant or licensee necessary to carry out the provisions of this
			 title.
						(B)Production at
			 designated siteA summons issued by the Secretary pursuant to
			 this paragraph may require that books, papers, records, or other data stored or
			 maintained at any place be produced at any—
							(i)business location
			 of a licensee or applicant for a license;
							(ii)designated
			 location in the State or Indian lands of the applicable qualified regulatory
			 authority; or
							(iii)designated
			 location in the District of Columbia.
							(C)No liability for
			 expensesThe Secretary shall not be liable for any expense
			 incurred in connection with the production of books, papers, records, or other
			 data under this paragraph.
						(D)Service of
			 summonsService of a summons issued under this subsection may be
			 by registered mail or in such other manner calculated to give actual notice as
			 determined by the Secretary.
						(E)Authorization to
			 invoke aid of courtsThe Secretary may invoke the aid of any
			 court of the United States to compel compliance with the summons within the
			 jurisdiction of which—
							(i)the
			 investigation which gave rise to the summons or the examination is being or has
			 been carried on;
							(ii)the
			 person summoned is an inhabitant; or
							(iii)the person
			 summoned carries on business or may be found.
							(F)Power of courts
			 to compel appearanceThe court may issue an order requiring the
			 person summoned to appear before the Secretary—
							(i)to produce books,
			 papers, records, and other data;
							(ii)to give testimony
			 as may be necessary to explain how such material was compiled and
			 maintained;
							(iii)to allow the
			 Secretary to examine the business of a licensee; and
							(iv)to pay the costs
			 of the proceeding.
							(G)Contumacy or
			 refusalAny failure to obey the order of the court under this
			 paragraph may be punished by the court as a contempt thereof. All process in
			 any case under this subsection may be served in any judicial district in which
			 such person may be found.
						105.Enforcement
				(a)Disciplinary
			 action
					(1)In
			 generalA licensee may be subject to disciplinary action,
			 including suspension or revocation of its license, by a qualified regulatory
			 authority that issued a license to the licensee or by the Secretary if the
			 licensee fails to comply with any provision of this title, any regulation
			 prescribed thereunder, or any other applicable provision of State or tribal
			 law.
					(2)Initiating
			 enforcementOnly the Secretary or the qualified regulatory
			 authority which granted the license may initiate disciplinary action under this
			 title.
					(3)Savings
			 provisionNothing in this subsection shall be construed to
			 prohibit a law enforcement authority or regulatory body that has authority over
			 a licensee or an affiliated person, independent from this title, from taking
			 action under the law of that law enforcement authority or regulatory
			 body.
					(4)Disciplinary
			 procedures
						(A)In
			 generalA qualified regulatory authority shall commence
			 disciplinary action under this subsection against a licensee upon service of a
			 formal written complaint upon the licensee, with a copy forwarded to the
			 Secretary, that sets forth the grounds for the disciplinary action and the
			 proposed penalty that is being sought, which may include any or all of the
			 imposition of a fine as provided pursuant to subsection (m)(1) or limitation,
			 condition, suspension, or revocation of the license.
						(B)In accordance
			 with law of jurisdiction of qualified regulatory authorityThe
			 disciplinary process shall proceed according to the law of the jurisdiction of
			 the applicable qualified regulatory authority.
						(5)Finality of
			 action and appeals
						(A)FinalityAny
			 disciplinary action shall be treated as a final action.
						(B)Action by
			 qualified regulatory authoritiesA licensee aggrieved by
			 disciplinary action by a qualified regulatory authority may file an appeal in
			 the jurisdiction where the qualified regulatory authority taking such action is
			 located only to the extent permitted by the law of such jurisdiction.
						(C)Action by
			 SecretaryA licensee aggrieved by disciplinary action by the
			 Secretary may file an appeal in the United States District Court for the
			 District of Columbia. Such court shall set aside the action if it determines
			 that the action was—
							(i)arbitrary,
			 capricious, an abuse of discretion, or otherwise not consistent with law;
			 or
							(ii)without
			 observance of procedure required by law.
							(6)Pending
			 appealDuring the period in which a suspension or revocation of
			 an existing license is being challenged through a pending judicial proceeding,
			 the court handling the challenge may allow the licensee to continue offering
			 bets and wagers in full compliance with the terms of its existing license and
			 any other conditions the court considers necessary, if the court determines
			 that—
						(A)the appellant has
			 a reasonable likelihood of success on the merits; and
						(B)allowing the
			 appellant to continue offering bets and wagers while the appeal is pending will
			 not threaten the public interest.
						(7)Return of
			 customer fundsIf a licensee’s license is revoked and no appeal
			 pursuant to paragraph (5) is pending, the licensee shall—
						(A)return all
			 customer funds in an orderly manner not later than 30 days after the date of
			 the revocation of the license; or
						(B)place in escrow
			 those sums return of which to United States customers is not feasible due to
			 change in customer address, bank details, or similar difficulty, in an account
			 with a financial institution in the United States for safekeeping and orderly
			 disposition by the Secretary.
						(8)Referral to
			 Attorney GeneralIf, in the
			 course of carrying out the provisions of this title, the Secretary or a
			 qualified regulatory authority finds a substantial basis to believe that a
			 person has violated section 103, the Secretary or qualified regulatory
			 authority shall refer such matter to the Attorney General.
					(b)Civil money
			 penalties
					(1)In
			 general
						(A)Penalties
			 assessed by qualified regulatory authoritiesA qualified
			 regulatory authority may assess upon any licensee or other person subject to
			 the requirements of this title for each violation of this title or any
			 regulation prescribed or order issued under this title, a civil penalty of not
			 more than the greater of—
							(i)the
			 amount involved in the violation, if any;
							(ii)$250,000 for an
			 individual and $750,000 for a corporation; or
							(iii)such other
			 amount as provided under the applicable State or tribal law of the qualified
			 regulatory authority.
							(B)Penalties
			 assessed by SecretaryThe Secretary may assess upon any licensee
			 or other person subject to the requirements of this title for each violation of
			 this title or any regulation prescribed or order issued under this title, a
			 civil penalty of not more than the greater of—
							(i)the
			 amount involved in the violation, if any; or
							(ii)$250,000 for an
			 individual and $750,000 for a corporation.
							(C)Not
			 cumulative
							(i)In
			 generalThe penalties authorized under subparagraphs (A) and (B)
			 shall not be cumulative and only one such penalty may be assessed per
			 violation.
							(ii)ConstructionClause
			 (i) shall not be construed to limit the authority of a qualifying body or the
			 Secretary, as the case may be, to pursue a civil penalty for each violation of
			 a related series of violations.
							(D)Failure to
			 obtain a licenseNotwithstanding any other provision of law, the
			 Secretary may assess upon a person that is required to obtain a license under
			 this title, but fails to obtain a license under this title, a civil penalty of
			 not more than the greater of—
							(i)the
			 amount of bets or wagers taken by the person from players in the United States
			 during the period that a license was needed but not held by the person;
			 or
							(ii)$1,000,000 per
			 day that the person accepts bets or wagers from players in the United States
			 during the period that a license was needed but not held by the person.
							(E)ConstructionNothing
			 in this paragraph shall be construed to affect the ability of a law enforcement
			 official to seek criminal penalties against a person.
						(2)Assessment
						(A)Enforcement by
			 qualified regulatory authoritiesQualified regulatory authorities and such
			 other entities as are authorized by applicable State and tribal law shall
			 enforce the provisions of this title under the law of the applicable State or
			 federally recognized Indian tribe, and penalties shall be determined,
			 reviewable, collectable, and disposed of as provided under such law.
						(B)Enforcement by
			 Secretary
							(i)Written
			 noticeAny penalty imposed under paragraph (1)(B) shall be
			 assessed and collected by the Secretary by written notice.
							(ii)Finality of
			 assessmentIf, with respect to any assessment under paragraph
			 (1)(B), a hearing is not requested pursuant to clause (v) within the period of
			 time allowed under such clause, the assessment shall constitute a final agency
			 order.
							(iii)Authority to
			 modify or remit penaltyThe Secretary may compromise, modify, or
			 remit any penalty which the Secretary may assess or has already assessed under
			 paragraph (1)(B).
							(iv)Mitigating
			 factorsIn determining the amount of any penalty imposed under
			 paragraph (1)(B), the Secretary shall take into account the appropriateness of
			 the penalty with respect to the following:
								(I)The size of the
			 financial resources and the good faith of the person against whom the penalty
			 is assessed.
								(II)The gravity of
			 the violation.
								(III)The history of
			 previous violations.
								(IV)Such other
			 matters as justice may require.
								(v)HearingThe
			 person against whom any penalty is assessed under paragraph (1)(B) shall be
			 afforded an agency hearing if such person submits a request for such hearing
			 not later than 20 days after the date of the issuance of the notice of
			 assessment.
							(vi)Collection
								(I)ReferralIf
			 any person fails to pay an assessment after any penalty assessed under this
			 subparagraph has become final, the Secretary shall recover the amount assessed
			 by action in the appropriate United States district court.
								(II)Scope of
			 reviewIn any civil action under subclause (I), the validity and
			 appropriateness of the penalty shall be subject to review for abuse of agency
			 discretion.
								(vii)DisbursementAll
			 penalties collected under authority of paragraph (1)(B) shall be deposited into
			 the Treasury of the United States.
							(3)Condition for
			 licensurePayment by a licensee of any civil penalty assessed
			 under this subsection that has become final shall be a requirement for the
			 retention of its license.
					106.Compulsive
			 gaming, responsible gaming, and self-exclusion program requirements
				(a)Regulations
			 requiredEach qualified
			 regulatory authority shall, before issuing any licenses under this title,
			 establish requirements for the development of a gambling addiction, responsible
			 gaming, and self exclusion program that each licensee of that qualified
			 regulatory authority shall implement as a condition of licensure. Such
			 requirements shall also provide for the establishment of a program to alert the
			 public to the existence, consequences, and availability of the self-exclusion
			 list established under subsection (c).
				(b)Minimum
			 requirementsAt a minimum, each qualified regulatory authority
			 shall require that licensees—
					(1)provide
			 informational materials written in plain language about responsible gaming,
			 including information about the self-exclusion list established under
			 subsection (c) and how a player may request placement on the list, each time a
			 player signs in to make a bet or wager, which materials shall be provided via a
			 prominently displayed hyperlink or comparable mechanism;
					(2)provide
			 informational materials about responsible gaming to any player that requests
			 such materials;
					(3)make continuously available individualized
			 responsible gaming options that any customer may choose, including allowing
			 customers to self-limit their deposit, time and bet amounts, as well as
			 self-limit their access to the issuance of credit, check cashing, or direct
			 mail marketing by the licensee, in each case as and to the extent that the
			 qualified regulatory authority may consider appropriate;
					(4)ensure to a
			 reasonable degree of certainty that persons on the list of self-excluded
			 persons established pursuant to subsection (c) are prevented from initiating
			 any bets or wagers within the scope of this title;
					(5)ensure that the
			 information required under this subsection is clearly and prominently made
			 available by the licensee in each language in which services of the Internet
			 poker facility of the licensee are offered; and
					(6)ensure that the qualified regulatory
			 authority adopt any practices that the Secretary recommends to protect
			 consumers, taking into account the National Council on Problem Gambling
			 Internet Responsible Gambling Standards.
					(c)List of persons
			 self-Excluded
					(1)Establishment
						(A)Lists maintained
			 by qualified regulatory authoritiesEach qualified regulatory authority shall
			 establish and maintain a list of persons self-excluded from playing Internet
			 poker through Internet poker facilities licensed by the qualified regulatory
			 authority. Each week, each qualified regulatory authority shall submit to the
			 Secretary a current copy of the list.
						(B)Master list
			 maintained by SecretaryThe
			 Secretary shall establish and maintain a master list of all persons
			 self-excluded from playing Internet poker through Internet poker facilities
			 licensed under this title. Such list shall consist of all persons submitted
			 under subparagraph (A). The Secretary shall make the master list available to
			 all qualified regulatory authorities and licensees.
						(C)Placement
			 requestAny person may request placement on the list of
			 self-excluded persons by—
							(i)acknowledging in a
			 manner to be established by each qualified regulatory authority with respect to
			 its licensees that the person wishes to be denied gaming privileges within the
			 scope of this title; and
							(ii)agreeing that,
			 during any period of voluntary exclusion, the person may not collect any
			 winnings or recover any losses resulting from any gaming activity at any
			 Internet poker facility of a licensee.
							(2)Limitation on
			 liability
						(A)In
			 generalExcept as provided in subparagraph (B), the United
			 States, the Secretary, a qualified regulatory authority, the State, or
			 federally recognized Indian tribe in which that qualified regulatory authority
			 is located, an enforcement agent, licensee, or any employee or agent thereof,
			 shall not be liable to any self-excluded person or to any other party in any
			 judicial or administrative proceeding for any harm, monetary or otherwise,
			 which may arise as a result of—
							(i)any
			 failure to withhold gaming privileges from, or to restore gaming privileges to,
			 a self-excluded person;
							(ii)otherwise
			 permitting a self-excluded person to engage in gaming activity while on the
			 list of self-excluded persons; or
							(iii)disclosure of
			 information about individuals placed on the list of self-excluded
			 persons.
							(B)LicenseesA
			 licensee or employee or agent thereof may be liable to a self-excluded person
			 in a judicial or administrative proceeding for a harm described in subparagraph
			 (A) to the extent provided under the law of the State or federally recognized
			 Indian tribe of the qualified regulatory authority that issued the
			 license.
						(C)Rule of
			 constructionNothing in this paragraph shall be construed to
			 prevent the Secretary or a qualified regulatory authority from assessing a
			 regulatory sanction against a licensee or person for failing to comply with a
			 provision of this section or a regulation prescribed thereunder or for misuse
			 of any list of self-excluded persons for purposes not authorized under this
			 section.
						(3)Disclosure
			 provisions
						(A)In
			 generalNotwithstanding any other provision of Federal, State, or
			 tribal law, the list of self-excluded persons shall not be open to public
			 inspection.
						(B)Affiliate
			 disclosureIf necessary to effectuate the self-exclusion purposes
			 of this subsection, any licensee may disclose the identities of persons on the
			 self-excluded list to any significant vendor, service provider, or affiliated
			 company to the extent that the significant vendor, service provider, or
			 affiliated company maintains such information under confidentiality provisions
			 comparable to those in this subsection.
						(d)Gaming by
			 prohibited persons
					(1)Prohibition on
			 benefitting from prohibited gaming activityA person who is
			 prohibited from gaming with a licensee by law, or by order of the Secretary, a
			 qualified regulatory authority, or any court of competent jurisdiction,
			 including any person on the self-exclusion list under subsection (c), shall not
			 collect, in any manner or proceeding, any winnings or recover any losses
			 arising as a result of any prohibited gaming activity.
					(2)ForfeitureIn
			 addition to any other penalty provided by law, any money or thing of value that
			 has been obtained by, or is owed to, any prohibited person by a licensee as a
			 result of bets or wagers made by a prohibited person after the applicable
			 prohibition has become effective shall be subject to forfeiture by order of the
			 Secretary or a qualified regulatory authority, following notice to the
			 prohibited person and opportunity to be heard.
					(3)Deposit of
			 forfeited fundsAny funds forfeited pursuant to this subsection
			 shall be deposited into the Treasury of the United States, or, in the case of a
			 forfeiture to a qualified regulatory authority, as provided by the applicable
			 State or tribal law.
					(e)Requirements
			 with respect to Child Support Delinquents
					(1)In
			 generalWhen it is made known
			 to the Secretary or a qualified regulatory authority by a Federal or State
			 court or a competent qualified regulatory authority involved with the
			 administration or enforcement of a court-ordered child support payment that a
			 particular individual is delinquent with respect to court-ordered child support
			 payments, the Secretary shall include that individual on the list established
			 under subsection (c).
					(2)Removal from
			 listIndividuals placed on
			 the list pursuant to paragraph (1) shall be removed from such list if the court
			 or agency that made such individual's delinquency known to the Secretary
			 notifies the Secretary that such individual is no longer delinquent.
					(f)Authority To
			 address gambling addiction in SAMHSA AuthoritiesSection 501(d) of the Public Health Service
			 Act (42 U.S.C. 290aa(d)) is amended—
					(1)by striking
			 and at the end of paragraph (17);
					(2)by striking the
			 period at the end of paragraph (18) and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(19)establish and implement programs for the
				identification, prevention, and treatment of pathological and other problem
				gambling.
							.
					(g)Compilation of
			 datasets on player behaviorThe Secretary shall compile and make
			 available to the public, on the Web site of the Secretary, datasets on player
			 behavior from customer tracking data collected or generated by loyalty
			 programs, player tracking software, online gambling transactions, or any other
			 information system. The Secretary shall ensure that personally identifying
			 information, including player name, street address, and bank or credit
			 information is removed from the data. The data shall retain information on
			 player characteristics including gender, age and region of residence, player
			 behavior including frequency of play, length of play, speed of play,
			 denomination of play, amounts wagered and, if applicable, number of lines or
			 hands played and characteristics of games played.
				(h)Administrative
			 provisions
					(1)Rule of
			 constructionNo provision of this section shall be construed as
			 creating a legal duty in the Secretary, a qualified regulatory authority, a
			 licensee, or any employee or agent thereof to identify or to exclude compulsive
			 players not on the list of self-excluded persons.
					(2)No cause of
			 actionThe Secretary, a qualified regulatory authority, a
			 licensee, and any employee or agent thereof, shall not be liable to any person
			 in any proceeding for losses or other damages of any kind arising out of that
			 person's gaming activities based on a claim that the person was a compulsive,
			 problem, or pathological player.
					107.Prohibitions
			 and restrictions
				(a)Prohibition on
			 bets or wagers on games other than Internet pokerNo provision of this title shall be
			 construed to authorize any licensee to accept a bet or wager on any game,
			 event, or activity that is not Internet poker.
				(b)Prohibition on
			 the use of credit cards for Internet pokerNo licensee, no person operating on behalf
			 of a licensee, and no person accepting payment for or settlement of a bet or
			 wager who intends to transmit such payment to a person licensee, may accept a
			 bet or wager or payment for or settlement of a bet or wager that is transmitted
			 or otherwise facilitated with a credit card (as defined in section 5362(11) of
			 title 31, United States Code).
				(c)Public Internet
			 poker parlors prohibited
					(1)In
			 generalIt shall be
			 considered a violation of this title to operate an unlicensed place of public
			 accommodation, club (including a club or association limited to dues-paying
			 members or similar restricted groups), or similar establishment in which
			 computer terminals or similar access devices are made available to be used
			 principally for the purpose of accessing Internet poker facilities.
					(2)Criminal penaltiesAny person who violates subsection (a)
			 shall be fined under title 18, United States Code, imprisoned for not more than
			 5 years, or both.
					(3)ConstructionNothing
			 in this title shall be construed to authorize or otherwise to permit the
			 operation of places of public accommodation, clubs (including clubs or
			 associations limited to dues-paying members or similar restricted groups) and
			 similar establishments that permit access to Internet poker facilities.
					(4)Relation to
			 State, local, and tribal lawPlaces of public accommodation, clubs, or
			 similar establishments described in paragraph (1) shall be subject to all
			 otherwise applicable State, local, and tribal laws.
					108.Safe
			 harborIt shall be an
			 affirmative defense to any prosecution or enforcement action under any
			 provision of Federal, State, or tribal law that the activity forming the basis
			 of such prosecution or enforcement action is authorized under and has been
			 carried out lawfully in accordance with and under the terms of this
			 title.
			109.Relation to
			 subchapter IV of chapter 53 of title 31, United States CodeSubchapter IV of chapter 53 of title 31,
			 United States Code, shall not apply to any bet or wager occurring pursuant to a
			 license issued under this title, subject to section 110.
			110.Cheating and
			 other fraud
				(a)Cheating and
			 cheating devices prohibited
					(1)Cheating
			 prohibitedNo person initiating, receiving, or otherwise making a
			 bet or wager with a licensee, or sending, receiving, or inviting information
			 assisting with a bet or wager with a licensee shall knowingly violate, attempt
			 to violate, or assist another in violating the rules of play established by the
			 licensee for the purpose of obtaining prohibited or unfair advantage in any
			 game authorized under this title.
					(2)Cheating
			 devicesExcept as provided in paragraph (3), no person
			 initiating, receiving, or otherwise making a bet or wager with a licensee, or
			 sending, receiving, or inviting information assisting with a bet or wager with
			 a licensee shall knowingly use, possess, or assist another in the use of, an
			 electronic, electrical, or mechanical device or software or other program or
			 tool which is designed, constructed, or programmed specifically for use in
			 obtaining an advantage in any game authorized under this title, where such
			 advantage is prohibited or otherwise violates the rules of play established by
			 the licensee.
					(3)Permissible
			 usesIt shall not be a violation of this subsection for a
			 licensee, its agents, a qualified regulatory authority, or its agent to use or
			 possess a device described in the preceding sentence if—
						(A)such use or
			 possession is solely for purposes of testing an Internet poker facility;
						(B)such device is not
			 used in live play involving actual bets or wagers; and
						(C)such device is
			 registered with the Secretary and the qualified regulatory authority that
			 issued the applicable license.
						(4)Disclosure to
			 public not requiredNotwithstanding any other provision of law, a
			 registration under paragraph (3)(C) is not required to be made available to the
			 public.
					(b)Additional
			 offense
					(1)In
			 generalExcept as provided in paragraph (3), no person
			 initiating, receiving, or otherwise making a bet or wager with a licensee, or
			 sending, receiving, or inviting information assisting with a bet or wager with
			 a licensee, shall knowingly use, possess, or assist another in the use of any
			 cheating device with intent to cheat or defraud any licensee or other persons
			 placing bets or wagers with such licensee.
					(2)BotsA
			 software program that makes bets or wagers according to an algorithm shall
			 constitute a type of cheating device under this subsection.
					(3)Permissible
			 usesIt shall not be a violation of this subsection for a
			 licensee, its agents, a qualified regulatory authority, or its agent to use or
			 posses a device described in paragraph (1) or (2) if—
						(A)such use or
			 possession is solely for purposes of testing an Internet poker facility;
						(B)such device is not
			 used in live play involving actual bets or wagers; and
						(C)such device is
			 registered with the qualified regulatory authority that issued the applicable
			 license.
						(4)Disclosure to
			 public not requiredNotwithstanding any other provision of law, a
			 registration under paragraph (3)(C) is not required to be made available to the
			 public.
					(c)Permanent
			 injunctionUpon conviction of a person for violation of this
			 section, the court may enter a permanent injunction enjoining such person from
			 initiating, receiving, or otherwise making bets or wagers or sending,
			 receiving, or inviting information assisting in the placing of bets or
			 wagers.
				(d)Criminal
			 penaltyWhoever violates subsection (a) or (b) shall be fined
			 under title 18, United States Code, or imprisoned for not more than 3 years, or
			 both.
				(e)Reports
					(1)Recommended
			 minimum standardsNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report
			 containing the recommendations of the Secretary on what minimum standards
			 qualifying bodies should adopt to carry out the requirements of subsection
			 (a).
					(2)Identification
			 of threats to operation of Internet poker facilitiesNot later
			 than 1 year after the date that licenses are first issued under section 118(a),
			 the Director of the National Institute of Standards and Technology shall submit
			 to Congress a report that identifies threats to the integrity of Internet poker
			 facilities operated by licensees, including identification of technologies that
			 could be used to hack computer networks, facilitate cheating, or otherwise
			 place consumers at risk of fraud or monetary loss.
					111.Construction
			 and relation to other law
				(a)No impact on
			 existing lawful games
					(1)In
			 generalIf bets or wagers on certain games of skill are not
			 regarded as gambling under all provisions of Federal, State, or tribal law in
			 effect as of the date of enactment of this Act—
						(A)nothing in this
			 title shall be construed to require licensing under this title with respect to
			 such games; and
						(B)fees paid to
			 participate in such games shall not be regarded as bets or wagers for purposes
			 of this title.
						(2)RelianceNothing
			 in this title may be relied on as support for the legality or permissibility of
			 games described in paragraph (1) without compliance with the licensing and
			 other requirements of this title.
					(b)No effect on
			 existing lawNothing in this
			 section shall be construed to repeal, to amend, or to affect the interpretation
			 of any provision of State, or tribal law that was in effect before the date of
			 enactment of this Act that—
					(1)prohibits,
			 restricts, or otherwise addresses bets or wagers; or
					(2)prohibits fraud,
			 unfair or deceptive acts or practices, or other criminal activity.
					(c)Preemption of
			 State and tribal laws
					(1)In
			 generalExcept as otherwise expressly provided in this title and
			 excluding any prohibitions described in section 104(a)(3), the provisions of
			 this title shall supersede any provisions of the law of any State or federally
			 recognized Indian tribe expressly relating to the permitting, prohibiting,
			 licensing, or regulating of Internet poker facilities, including Internet poker
			 facilities, and the law of any State or federally recognized Indian tribe
			 expressly relating to the permitting, prohibiting, licensing, or regulation of
			 gambling, except to the extent such State or tribal laws are not inconsistent
			 with this title.
					(2)LotteriesNo
			 provision of this title shall be construed to have any effect on the rights,
			 privileges, or obligations of a State or tribal lottery as may be provided
			 under other applicable Federal, State, or tribal law.
					(3)Savings
			 provisionNothing in this title may be construed to limit the
			 applicability or enforcement of any State or tribal consumer protection law or
			 preempt the applicability of State or tribal trespass, contract, or tort
			 law.
					(d)Relation to
			 Gambling Devices Transportation ActEquipment used by a licensee
			 or significant vendor in the furtherance of licensed activities pursuant to
			 this title (but not to the extent it is used for other purposes) shall not be
			 considered a gambling device within the meaning of section 1 of the Act of
			 January 2, 1951, prohibiting the transportation of gambling devices in
			 interstate and foreign commerce (15 U.S.C. 1171).
				(e)No impact on
			 Indian Gaming Regulatory Act
					(1)In
			 generalNo provision of this
			 title or decision or action taken by a federally recognized Indian tribe or
			 State pursuant to this title shall have any effect on non-Internet gaming
			 activities within the scope of the Indian Gaming Regulatory Act (25 U.S.C.
			 2710) or any successor provisions or on any tribal-State compacts or
			 authorities pursuant thereto.
					(2)Tribal status or
			 category not affectedTribal operation of Internet poker
			 facilities under this title shall not be considered class II or class III
			 gaming under such section, and a federally recognized Indian tribe’s status,
			 category, or class under such section shall not impact its status or ability to
			 offer bets or wagers pursuant to this title.
					(3)New negotiations
			 not required
						(A)federally
			 recognized Indian tribesThe fact that a federally recognized
			 Indian tribe is operating under a license issued pursuant to this title or that
			 a tribal regulatory body is acting as a qualified body pursuant to this title
			 shall not require a federally recognized Indian tribe to negotiate a new
			 agreement, limitation, or other provision of tribal-State compact, agreement,
			 or other understanding with respect to gaming or revenue-sharing, with regard
			 to any bet or wager occurring pursuant to a license issued under this
			 title.
						(B)StatesThe
			 fact that a State has prohibited or limited Internet bets or wagers under
			 section 104(a)(3) or that a State regulatory body is acting as a qualified body
			 pursuant to this title shall not require the State to negotiate a new
			 agreement, limitation, or other provision of tribal-State compact, agreement,
			 or other understanding with respect to gaming or revenue-sharing, with regard
			 to any bet or wager occurring pursuant to a license issued under this
			 title.
						112.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall prescribe such regulations as the
			 Secretary considers necessary and where expressly required or authorized to
			 carry out this title.
			113.Annual
			 reports
				(a)Licensing and
			 regulation of Internet poker facilitiesNot later than 1 year
			 after the date that licenses first issue under this title and annually
			 thereafter, the Secretary shall transmit to Congress a report on the licensing
			 and regulation of Internet poker facilities under this title, including—
					(1)the amount of fees
			 collected under section 104(e) and, in cooperation with the Secretary of the
			 Treasury, an estimate of the amount of income tax revenue that is attributable
			 to the operation of Internet poker facilities during the period covered by the
			 report;
					(2)a
			 list of qualified regulatory authorities, the number of licensees reviewed by
			 the qualified regulatory authorities under this title, and the outcomes of such
			 reviews;
					(3)a
			 description of the efforts the Secretary has undertaken to ensure that
			 qualified regulatory authorities are properly issuing licenses and regulating
			 licensees under this title;
					(4)a
			 detailed description of each type of game offered by licensees and how each
			 type is consistent with the definition of poker under section 102; and
					(5)any other
			 information the Secretary determines may be useful to Congress.
					(b)Consumer
			 protectionNot later than 1 year after the date that licenses
			 first issue under this title and annually thereafter, the Secretary shall
			 transmit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report on commercial and regulatory practices carried out to
			 protect consumers with respect to Internet poker, including the practices
			 carried out pursuant to the requirements of section 106 and the regulations
			 prescribed pursuant to such section. Such report shall include—
					(1)a
			 detailed description of the efforts of each qualified regulatory authority to
			 protect consumers from unfair or deceptive acts or practices, including
			 deceptive advertising and marketing to minors;
					(2)a
			 description of the practices that the Secretary recommends a qualified
			 regulatory authority to adopt to protect consumers;
					(3)such
			 recommendations as the Secretary may have for legislative action as the
			 Secretary considers necessary to protect consumers with respect to Internet
			 poker; and
					(4)such other
			 information as the Secretary considers appropriate.
					114.Effective
			 date
				(a)In
			 generalExcept as otherwise
			 provided in this title, the provisions of this title shall take effect on the
			 date that is 30 days after the date of enactment of this Act.
				(b)Regulations
			 required before issuing licensesNotwithstanding any other
			 provision of this title, a qualified regulatory authority may not issue a
			 license under this title before the later of—
					(1)the date on which
			 the Secretary prescribes final regulations under section 113;
					(2)the date on which
			 the Secretary of the Treasury prescribes final regulations pursuant to
			 subsections (a) and (d) of section 203; and
					(3)the date on which
			 the Director of the Financial Crimes Enforcement Network submits to the
			 Secretary of the Treasury a list of unlicensed Internet gambling enterprises
			 pursuant to section 5369(a)(1)(B) of title 31, United States Code, as added by
			 section 202(a).
					IIStrengthening of
			 Unlawful Internet Gambling Enforcement Act of 2006
			201.Financial
			 transaction providers
				(a)In
			 generalSubchapter IV of chapter 53 of title 31, United States
			 Code, is amended by adding at the end the following:
					
						5368.Liability of
				financial transaction providers
							(a)Liability for
				certain financial activities and transactionsA financial
				transaction provider shall not be held liable for engaging in a financial
				activity or transaction, including a payments processing activity, in
				connection with a bet or wager permitted by the
				Internet Poker Freedom Act of
				2013 or the Interstate Horseracing Act of 1978 (15 U.S.C. 3001 et
				seq.) unless the financial transaction provider has actual knowledge that the
				financial activity or transaction was conducted in violation of either such Act
				or any other applicable provision of Federal or State law.
							(b)No liability for
				blocking or refusing To honor certain transactions
								(1)In
				generalA financial transaction provider that takes an action
				described in paragraph (2) with respect to a transaction shall not be liable to
				any party for that action if the financial transaction provider takes the
				action because the originator of the transaction or a party to the transaction
				is—
									(A)a person or entity
				that is included in the list of unlicensed Internet gambling enterprises
				required by section 5369(a);
									(B)a person or entity
				that the financial transaction provider reasonably believes is included in that
				list;
									(C)a person or entity
				that is included in a list of unlicensed Internet gambling enterprises made
				available to the financial transaction provider by the Secretary under section
				5369(a)(3);
									(D)a person or entity
				that the financial transaction provider reasonably believes is included in a
				list described in subparagraph (C);
									(E)a person or entity
				that is demonstrated to be an unlicensed Internet gambling enterprise based on
				information, other than a list described in subparagraph (C), that is made
				available to the financial transaction provider; or
									(F)a person or entity
				that the financial transaction provider reasonably believes is demonstrated to
				be an unlicensed Internet gambling enterprise based on information described in
				subparagraph (E).
									(2)Actions
				describedA financial transaction provider takes an action
				described in this paragraph if the financial transaction provider—
									(A)identifies and
				blocks a transaction;
									(B)prevents or
				prohibits the acceptance of its products or service in connection with a
				transaction or otherwise refuses to honor a transaction; or
									(C)closes an account
				or ends a financial
				relationship.
									.
				(b)Clerical
			 amendmentThe table of sections for chapter 53 of title 31,
			 United States Code, is amended by adding at the end the following:
					
						
							5368. Liability of financial transaction
				providers.
						
						.
				(c)Technical
			 correctionSection 5362(11)(B)(i) of title 31, United States
			 Code, is amended by striking section 903(6)(E) and inserting
			 section 903(7)(E).
				202.List of
			 unlicensed Internet gambling enterprises
				(a)In
			 generalSubchapter IV of
			 chapter 53 of title 31, United States Code, as amended by section 201(a), is
			 further amended by adding at the end the following:
					
						5369.List of
				unlicensed Internet gambling enterprises
							(a)List of
				unlicensed Internet gambling enterprises
								(1)In
				generalThe Director shall—
									(A)identify
				unlicensed Internet gambling enterprises in accordance with the procedures
				described in subsection (b);
									(B)not later than 120
				days after the date of enactment of the Internet Poker Freedom Act of 2013, submit
				to the Secretary a list of unlicensed Internet gambling enterprises that
				includes the information described in paragraph (2); and
									(C)not less
				frequently than every 60 days thereafter, submit to the Secretary an updated
				list that reflects the results of subsequent investigations carried out under
				this section.
									(2)Information
				requiredThe information described in this paragraph is, with
				respect to each unlicensed Internet gambling enterprise included on the list
				required by paragraph (1), the following:
									(A)All known Internet
				Web site addresses of the enterprise.
									(B)The name of any
				person who controls, finances, manages, supervises, directs, or owns all or
				part of the enterprise (as such terms are used in section 1955 of title
				18).
									(C)To the extent
				known, information identifying the financial agents and account numbers of the
				enterprise and the persons described in subparagraph (B).
									(3)Distribution of
				listNot later than 10 days after receiving the list or an
				updated version of the list required by paragraph (1) from the Director, the
				Secretary shall—
									(A)post the
				information provided under subparagraphs (A) and (B) of paragraph (2) on the
				Internet Web site of the Department of the Treasury; and
									(B)provide to each
				person that is required to comply with the regulations prescribed pursuant to
				section 5364 a copy of the information included with the list required by
				paragraph (1) in an electronic format compatible with the list of Specially
				Designated Nationals and Blocked Persons maintained by the Office of Foreign
				Assets Control.
									(b)Procedures for
				identifying unlicensed Internet gambling enterprises
								(1)Investigations
									(A)Initial
				investigationNot later than the date that is 60 days after the
				date of enactment of the Internet Poker
				Freedom Act of 2013, the Director shall complete an initial
				investigation of entities that appear to be unlicensed Internet gambling
				enterprises.
									(B)Subsequent
				investigationsAfter completing the initial investigation
				required by subparagraph (A), the Director shall regularly investigate entities
				that appear to be unlicensed Internet gambling enterprises.
									(2)Requests
									(A)In
				generalAny Federal, State, tribal, or local law enforcement
				official, any affected sports organization, any person directly harmed by
				unlicensed Internet gambling, any financial transaction provider, and any
				interactive computer service shall have the right, but not the obligation, to
				make a written request to the Director for the addition of any person to the
				list of unlicensed Internet gambling enterprises required by subsection
				(a).
									(B)Determinations;
				notice to person that submitted a requestNot later than 30 days
				after receiving a request under subparagraph (A), the Director shall—
										(i)determine if the
				request contains information sufficient to constitute a prima facie case that
				an entity is an unlicensed Internet gambling enterprise; and
										(ii)notify the person
				that submitted the request of the determination of the Director.
										(3)NoticeNot
				later than 30 days before including a person in the list of unlicensed Internet
				gambling enterprises required by subsection (a), the Director shall provide
				written notice to the person of the determination of the Director to include
				the person in the list.
								(4)Opportunity to
				contest
									(A)In
				generalA person that receives notice under paragraph (3) that
				the Director has determined to include the person in the list of unlicensed
				Internet gambling enterprises required by subsection (a) may, not later than 30
				days after receiving the notice, contest the determination—
										(i)by
				submitting a written appeal to the Director; and
										(ii)by agreeing in
				the written appeal to submit to the jurisdiction of the United States.
										(B)Effect of not
				contestingIf a person described in subparagraph (A) does not
				contest the determination of the Director to include the person in the list of
				unlicensed Internet gambling enterprises required by subsection (a) in
				accordance with subparagraph (A), the Director shall include the person in the
				list.
									(5)Opportunity for
				hearingThe Director—
									(A)may not include a
				person that submits a written appeal pursuant to paragraph (4) in the list of
				unlicensed Internet gambling enterprises required by subsection (a) until the
				Director provides the person with an opportunity for a hearing; and
									(B)shall provide the
				person the opportunity for a hearing not later than 30 days after receiving the
				written appeal from the person.
									(6)Determinations
				after hearingNot later than 10 days after the date of a hearing
				provided for a person under paragraph (5) (without regard to whether the person
				appears at the hearing), the Director shall—
									(A)determine if the
				person should be included in the list of unlicensed Internet gambling
				enterprises required by subsection (a); and
									(B)if the Director
				determines that the person should be included in the list, add the person to
				the list.
									(7)Injunctive
				relief
									(A)In
				generalA person described in subparagraph (B) may petition for
				injunctive relief in the United States District Court for the District of
				Columbia, which shall have exclusive jurisdiction to hear cases arising under
				this section.
									(B)Person
				describedA person described in this subparagraph is a person
				that the Director determines to include in the list of unlicensed Internet
				gambling enterprises required by subsection (a)—
										(i)after the person
				appears at a hearing described in paragraph (5); or
										(ii)that did not
				receive the notice required by paragraph (3).
										(C)Burden of
				proofThe petitioner shall have the burden of establishing that
				the person should not be included in the list of unlicensed Internet gambling
				enterprises required by subsection (a).
									(D)StandingOnly
				persons that the Director determines to include in the list of unlicensed
				Internet gambling enterprises required by subsection (a) and owners or
				operators of such enterprises shall have standing to contest the determination
				of the Director.
									(E)Available
				reliefThe court may direct the Director and the Secretary not to
				add, or to remove, the petitioner from the list of unlicensed Internet gambling
				enterprises.
									(F)Unavailability
				of other remediesThere shall be no judicial review of a
				determination under this section other than pursuant to this paragraph.
									(c)Effect of
				listA financial transaction provider shall be deemed to have
				actual knowledge that a person or entity is an unlicensed Internet gambling
				enterprise if—
								(1)the person or
				entity is included in the list of unlicensed Internet gambling enterprises
				required by subsection (a); or
								(2)(A)the person or entity is
				included in a list of unlicensed Internet gambling enterprises made available
				to the financial transaction provider by the Secretary under subsection (a)(3);
				and
									(B)information in addition to the list
				described in subparagraph (A) is available to the financial transaction
				provider that demonstrates that the person or entity is an unlicensed Internet
				gambling enterprise.
									(d)DefinitionsIn this section:
								(1)DirectorThe term Director means the
				Director of the Financial Crimes Enforcement Network appointed under section
				310(b).
								(2)Sports
				organizationThe term sports organization means an
				amateur sports organization or a professional sports organization (as those
				terms are defined in section 3701 of title 28).
								(3)Unlicensed
				Internet gambling enterpriseThe term unlicensed Internet
				gambling enterprise means any person who, on or after the date of
				enactment of the Internet Poker Freedom Act
				of 2013—
									(A)violates a
				provision of section 5363; or
									(B)knowingly assists
				a person in conduct described in subparagraph
				(A).
									.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 53, as amended by section 201(b), is further amended by adding at the end the
			 following:
					
						
							5369. Unlicensed Internet gambling
				enterprises.
						
						.
				203.Regulations
				(a)RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the Treasury shall—
					(1)prescribe
			 regulations to carry out sections 5368 and 5369 of title 31, United States
			 Code, as added by sections 201(a) and 202(a), and publish such regulations in
			 final form in the Federal Register; and
					(2)prescribe such
			 regulations as the Secretary of the Treasury considers necessary to ensure
			 compliance with chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et
			 seq.) and subchapter II of chapter 53 of title 31, United States Code (commonly
			 known, collectively, as the Bank Secrecy
			 Act), by licensees, significant vendors to such licensees,
			 and financial service providers to such licensees (as such terms are defined in
			 section 102).
					(b)Exclusion of
			 Board of Governors of the Federal Reserve System from requirement To prescribe
			 regulations concerning prevention of restricted
			 transactionsSubsection (a) of section 5364 of title 31, United
			 States Code, is amended by striking Before the end of the 270-day period
			 beginning on the date of enactment of this subchapter, the Secretary and the
			 Board of Governors of the Federal Reserve System, in consultation with the
			 Attorney General, shall prescribe regulations (which the Secretary and the
			 Board jointly determine to be appropriate) and inserting The
			 Secretary shall prescribe regulations.
				(c)Temporary
			 suspension of certain regulations
					(1)In
			 generalSubject to paragraph (2), during the period beginning on
			 the date of enactment of this Act and ending on the date set forth in
			 subsection (d), part 233 of title 12, Code of Federal Regulations, and part 132
			 of title 31, Code of Federal Regulations, shall have no force or effect to the
			 extent that those regulations require or impose any obligation that is
			 inconsistent with the provisions of title I.
					(2)Previous
			 violationParagraph (1) shall not apply with respect to any
			 violation of a regulation described in such paragraph that occurred before the
			 date of enactment of this Act.
					(d)Revision of
			 regulationsNot later than 180 days after the date of enactment
			 of this Act, the Secretary of the Treasury shall revise part 233 of title 12,
			 Code of Federal Regulations, and part 132 of title 31, Code of Federal
			 Regulations, to conform with the provisions of title I.
				(e)Annual
			 reportNot later than 1 year after the date on which the
			 Secretary of the Treasury prescribes regulations under this section, and
			 annually thereafter, the Secretary shall submit to Congress a report on the
			 list required by section 5369(a) of title 31, United States Code, as added by
			 section 202(a), including the following:
					(1)The size of the
			 list.
					(2)The number of
			 persons and Web sites added to and removed from the list.
					(3)The number and
			 description of challenges to inclusion on the list and a description of how
			 such challenges were resolved.
					204.Conforming
			 amendments
				(a)Duties and
			 powers of the Director of the Financial Crimes Enforcement
			 NetworkSection 310(b)(2)(I)
			 of title 31, United States Code, is amended by striking subchapter
			 II and inserting subchapters II and IV.
				(b)Exclusion of
			 licensed Internet poker facility operations from definition of unlawful
			 Internet gambling enterpriseSection 5362(10) of such title is
			 amended—
					(1)in subparagraph
			 (D), by striking clause (iii);
					(2)by redesignating
			 subparagraph (E) as subparagraph (F); and
					(3)by inserting after
			 subparagraph (D) the following:
						
							(E)Licensed
				Internet poker facilitiesThe term unlawful Internet
				gambling does not include an activity carried out by an Internet poker
				facility, as such term is defined in section 102 of the
				Internet Poker Freedom Act of
				2013, operated by a person under a license provided under title I
				of such Act in accordance with the provisions of such
				title.
							.
					
